THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HOWARD P. BROBST,

Plaintiff, :
V. : 3:18-CV-505
(JUDGE MARIANI)
JEFFERSON SESSIONS, et al.,
Defendants.
ORDER

AND NOW, THIS and DAY OF AUGUST, 2019, upon review of Magistrate
Judge Arbuckle’s Report & Recommendation (Doc. 14), for clear error and manifest
injustice, IT IS HEREBY ORDERED THAT:
1. The Report & Recommendation (Doc. 14), is ADOPTED for the reasons discussed
therein.

2. Plaintiff's Complaint (Doc. 1) is DISMISSED for failure to state a claim upon which

relief may be granted.’

3. The Clerk of Court is directed to CLOSE this action.

  

Rébert D. Mariant
United States District Judge

 

! Although the R&R properly recommends that this action be dismissed for failure to state a claim, this
Court notes that the action can alternatively be dismissed for failure to prosecute and comply with
Magistrate Judge Arbuckle’s July 26, 2018 Order (Doc. 7) instructing Plaintiff to file an amended complaint,
warning that failure to do so would result in a recommendation that the complaint be dismissed. Plaintiff
has not filed such an amended complaint or filed objections or otherwise responded to the present R&R
(Doc. 14). Accordingly, this Court concludes that this case is subject to dismissal for failure to prosecute
and to comply with the Court's Order in accordance with the factors enumerated in Poulis v. State Farm

Fire & Cas. Co., 747 F.2d 863 (3d Cir. 1984).

 
